                                                                                                         FILED
                                                                                                2020 Jan-27 PM 05:11
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

    WILLIE FRANK CORNER,                          )
                                                  )
         Plaintiff,                               )
    v.                                            )
                                                  )              Civil Action Number
    COMMISSIONER OF SOCIAL                        )             5:18-cv-02002-AKK
    SECURITY ADMINISTRATION,                      )
                                                  )
         Defendant.                               )
                                                  )

                               MEMORANDUM OPINION

         Willie Frank Corner brings this action pursuant to Section 405(g) of the Social

Security Act, 42 U.S.C. § 405(g), seeking review of the final adverse decision of the

Commissioner of the Social Security Administration. On January 7, 2020, the

magistrate judge entered a Report and Recommendation recommending that the

court reverse and remand the Commissioner’s decision, and the parties were allowed

fourteen days in which to file objections to the recommendations made by the

magistrate judge. Doc. 12. No objections have been filed.

         Having carefully considered de novo the pleadings, the briefs, and the

magistrate judge’s report and recommendation, the court finds that several of the

Commissioner’s conclusions 1 are not supported by substantial evidence.


1
  It is not clear to the court that the following conclusions were based on substantial evidence:
that Corner could perform the grocery store manager trainee position as it is generally
Accordingly, the court ADOPTS the report of the magistrate judge. The court

further ACCEPTS the recommendation of the magistrate judge that the decision of

the Commissioner denying Corner’s claim for a period of disability and disability

insurance benefits be reversed and remanded.

       A separate order in conformity with this Memorandum Opinion will be

entered.


       DONE the 27th day of January, 2020.


                                            _________________________________
                                                     ABDUL K. KALLON
                                              UNITED STATES DISTRICT JUDGE




performed, that the treatment Corner received was routine and conservative, and that Corner’s
noncompliance with treatment arose from his failure to pursue it.
                                               2
